DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The most relevant prior art of record, McBride et al (U.S. 9,753,662) teaches the idea of managing mirror copy operations between controller pairs, Bono et al (U.S. 9,454,326)  teaches the idea of writing data into a mirror cache of a storage system, and raising a signal when the writing is completed. Ogihara et al (U.S. 2013/0013871) teaches the idea of performing data duplication between to processors.
However, the prior art of record, alone or in combination, does not teach or suggest the following limitations: “ receiving, from a client module, a request to create mirrored memory pools on first and second cache modules running on first and second processors, respectively; in response to receiving the request, creating (i) a first memory pool in the first cache module and (ii) a second memory pool in the second cache module as a mirror of the first memory pool in the first cache module; and in response to the first memory pool being created, returning the created first memory pool to the client module.” 
Thus the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 9, and 13, either in the prior art or existing case law.
Claims 2-8, 10-12, 14-20 are considered allowable due to their respective dependencies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KHOA D DOAN/            Primary Examiner, Art Unit 2133